Citation Nr: 0500680	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-17 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a lung disorder due to exposure to 
asbestos.

2.  Entitlement to an increased evaluation for facial scars, 
currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1969.

This appeal arose from a July 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  The veteran testified at a personal 
hearing at the RO in September 2003.


FINDINGS OF FACT

1.  The veteran does not suffer from a lung disability that 
can be related to his period of service.

2.  The veteran's facial scars are manifested by small scars, 
which are nonadherent, nontender and have resulted in no loss 
of muscle function or disfigurement.

3.  The RO denied entitlement to service connection for 
migraine headaches in a rating action issued in March 1997.  

4.  Additional evidence submitted since that time fails to 
show that the veteran's migraine headaches are related to his 
period of service.




CONCLUSIONS OF LAW

1.  The veteran's diagnosed chronic obstructive pulmonary 
disease (COPD) was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2004).

2.  The criteria for an increased evaluation for the 
veteran's facial scars have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code (DC) 7800, 7803, 7804 (2002 & 2004).

3.  Evidence received since the RO denied entitlement to 
service connection for migraine headaches is not new and 
material, and the March 1997 decision of the RO is final and 
is not reopened.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 5103A, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 
20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

In the instant case, the Board finds that the notification 
and assistance duties noted above have been complied with.  
The veteran was sent a "VCAA notice" letter in March 2002, 
prior to the July 2002 rating action being appealed.  This 
letter clearly informed the veteran of what evidence was 
needed to substantiate his claims and of who was responsible 
for obtaining this evidence.  Moreover, he was sent a 
statement of the case in May 2003, which included the 
pertinent laws and regulations.  The veteran informed VA that 
he had no private records that were available for submission 
and all relevant VA treatment records were obtained and 
associated with the claims folder.  He was also afforded more 
than one VA examination and was provided with the opportunity 
to present his arguments at a personal hearing.  Therefore, 
since all the notification and assistance duties have been 
complied with, the Board will proceed to the merits of the 
case.




Applicable laws and regulations

Service connection 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (may 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part IV, 
para. 7.21 (January 31, 1997) (M21-1).  Also, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1, part 
IV, 7.21(b)(2), p.7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that during the pendency of this appeal, the 
rating criteria for evaluating scars was changed, effective 
August 30, 2002.  The veteran's disability claim must be 
rated under the older regulations prior to the effective date 
of the newer regulations and under the newer regulations from 
their effective date, unless to apply the newer regulations 
to the claim pending on their effective date would have a 
genuinely retroactive effect that the newer regulations do 
not prescribe.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 7-2003.  The older regulation must apply prior 
August 30,2002, because a regulation cannot apply prior to 
its effective date.  38 U.S.C.A. § 5110(g) (West 2002).

In this case, promulgation of the new diagnostic codes for 
scars did not provide for retroactive application.  The 
veteran's claim was a pending matter, not a completed matter 
when the new rules became effective.  The veteran was seeking 
prospective benefits, i.e., a stream of compensation payments 
into the future.  Application of the new rules will not 
extinguish a right to benefits that the veteran had before 
promulgation of the new rules.  Consequently, application of 
the new rule to his pending claim for an increased rating 
does not have impermissible retroactive effect.  See 
VAOPGCPREC 7-2003, at 17.  Pursuant to the rule in Kuzma, 
supra, there will be no application of the older rule after 
the effective date of the newer rule, as was done under the 
rule in Karnas, supra, even if the older rule would have 
permitted a higher rating.

Under the older regulations, a 10 percent evaluation is 
warranted for scars that are superficial, tender and painful 
on objective demonstration or which are poorly nourished, 
with repeated ulceration.  38 C.F.R. Part 4, DCs 7803, 7804 
(2002).  

Under the newer regulations, a 10 percent evaluation is 
warranted for scars of the head, face , and neck when there 
is one characteristic of disfigurement.  The eight 
characteristics of disfigurement are:  skin indurated and 
inflexible in an area exceeding six square inches; underlying 
soft tissue missing in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc)in an area exceeding six square inches; skin hypo- or 
hyperpigmented in an area exceeding six square inches; scar 
adherent to the underlying tissue; surface contour of scar 
elevated or depressed on palpation; scar at least one-quarter 
inch in length; or scar five or more inches in length.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  38 C.F.R. Part 4, DC 
7800 (2004).

New and material

The regulation governing the reopening of claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  This newer 
version is to be used in cases where the claim was filed on 
or after August 29, 2001.  In the instant case, the veteran 
filed his claim in January 2002.  

The new regulation states that a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual background

Service connection for a lung disability

The veteran's service records indicate that he served as a 
Naval airman.  His service medical records do not reflect any 
complaints of or treatment for a lung disorder.  The May 1968 
separation examination noted that his lungs were normal and 
the chest x-ray was within normal limits.

The veteran was hospitalized at a private facility during 
March and April 1974 following a motor vehicle accident.  His 
lungs were noted to be clear.

VA outpatient treatment records developed in 2000 and 2001 
showed treatment for chronic obstructive pulmonary disease 
(COPD).

The veteran was examined by VA in May 2002.  He was noted to 
be a smoker since the age of 17; he was still consuming one-
half a pack per day.  After reviewing the records the 
examiner stated that 

[t]he patient was for a C&P exam related 
to possible asbestos exposure and lung 
disease.  I have reviewed his c-file.  He 
was on a ship with asbestos containing 
pipes.  However he has no evidence of 
asbestos exposure by CXR and his PFTs are 
most c/w airway obstruction from years of 
cig smoking.

The veteran testified at a personal hearing in September 
2003.  He stated that he had worked in aircraft hangars from 
1964 to 1966 and was around asbestos-containing materials.  
He indicated that he had shortness of breath in service but 
did not recall ever being diagnosed with an asbestos related 
pulmonary illness.




Increased evaluation for facial scars

The veteran suffered from several small lacerations around 
the left eye in service.  Two of these required sutures.

VA examined the veteran in May 2002.  He had a 3 cm crescent-
shaped scar adherent to the inferolateral aspect of the left 
eye and a 2.5 cm scar adjacent to the lateral aspect of the 
left eye.  The scars were slightly depressed and slightly 
darkened.  There was no tenderness to palpation.

The veteran was reexamined by VA in October 2002.  There was 
a 2 cm scar below the left eye at the zygomatic arch.  It was 
.25 cm wide and was slightly hypopigmented.  It was described 
as minimally disfiguring.  There was no tenderness.  The skin 
around the scar was slightly wrinkled when compared to other 
skin.  There was a second scar that was 3 cm long and one-
eighth of a cm in width.  There was no discoloration, or 
hypo- or hyperpigmentation.  There was slight depression of 
the scar.  It was not tender and was not adhered to the 
underlying tissue.  The texture was similar to the 
surrounding skin.  Neither of the scars exhibited ulceration 
or breakdown.  There was no limitation of motion of the 
facial muscles.


New and material evidence to reopen claim for service 
connection for migraines

The evidence that was of record at the time of the March 1997 
denial of service connection for migraines included the 
service medical records.  While these reflected the injury to 
the face, no mention was made of any complaints of or 
treatment for migraines.  At the time of an October 1996 VA 
examination, he reported a history of headaches that had 
begun in 1966 and which were worsened following a 1974 motor 
vehicle accident.  

The evidence submitted after the March 1997 denial consisted 
of VA outpatient treatment records.  These showed that the 
veteran was taking medication for migraines.


Analysis

Service connection for a lung disability

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a lung disability 
due to exposure to asbestos is not warranted.  The service 
medical records make no mention of any lung complaints.  
While the veteran may have served around asbestos containing 
pipes, there is no indication that he was exposed to the 
asbestos particles.  Significantly, the VA examiner in May 
2002 noted that there was no evidence in the file that the 
veteran was exposed to asbestos and no medical evidence (such 
as chest x-rays or pulmonary function tests) that would be 
consistent with a lung disability related to asbestos.  
Rather, it was opined that, while the veteran does have COPD, 
this was more consistent with his long history of smoking.  
Therefore, it cannot be found that the veteran suffers from a 
lung disorder related to asbestos exposure in service.


Increased evaluation for facial scars

After a careful review of the evidence of record, it is found 
that the veteran is not entitled to an evaluation greater 
than 10 percent for his service-connected facial scars.  
Prior to the change in the rating schedule, a 10 percent 
evaluation was warranted for superficial scars which are 
tender or painful on objective demonstration or which are 
poorly nourished with repeated ulceration.  See 38 C.F.R. 
Part 4, DCs 7803, 7804 (2002).  The May 2002 VA examination 
showed that the scars were slightly depressed and slightly 
darkened.  Based on this information, a 10 percent 
evaluation, the maximum amount available, was assigned.  
There is no evidence of record that a higher evaluation under 
the older regulations is warranted.

Following the change in the rating schedule, a 30 percent 
evaluation would be warranted if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  The eight 
characteristics of disfigurement are:  skin indurated and 
inflexible in an areas exceeding six square inches; 
underlying soft tissue missing in an area exceeding six 
square inches; skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc)in an area exceeding six square inches; 
skin hypo- or hyperpigmented in an area exceeding six square 
inches; scar adherent to the underlying tissue; surface 
contour of scar elevated or depressed on palpation; scar at 
least one-quarter inch in length; or scar five or more inches 
in length.

The VA examination conducted in October 2002 does not show 
the presence visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features.  There was no ulceration and breakdown of the skin.  
Nor is there any indication that two or three of the 
disfiguring characteristics were present.  There was no 
tenderness, no discoloration, and only slight wrinkling of 
the skin.  
As a consequence, it cannot be found that a 30 percent 
evaluation from August 30, 2002 is warranted under the newer 
regulations.


New and material evidence to reopen claim for service 
connection for migraines

After carefully considering all the evidence of record, it is 
found that the veteran has not submitted new and material 
evidence to reopen his claim for service connection for 
migraine headaches.  The evidence of record at the time of 
the March 1997 denial had not shown the presence of headaches 
in service and not contained any evidence that would suggest 
that his post-service headaches were related to his period of 
service, other than his assertion that they are related to 
the injury to the face.  The evidence submitted since this 
denial shows nothing new.  It still did not show that his 
current migraines had been present in service or that they 
are related in any way to his period of service.  While he 
has submitted records of current treatment for headaches, 
these do not relate to an unestablished fact needed to 
substantiate the claim, that is, that the headaches either 
began in service or are related to an incident of service.  
Therefore, it is found that the veteran has not presented new 
and material evidence to reopen his claim for service 
connection for migraine headaches.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims.


ORDER

Service connection for a lung disability related to exposure 
to asbestos is denied.

An increased evaluation for facial scars is denied.

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for migraine 
headaches, the benefit sought on appeal is denied.



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


